UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1761


STARSHA SEWELL,

                  Plaintiff – Appellant,

          v.

AMERICAN EDUCATION SERVICES/PHEAA,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:15-cv-03076-DKC)


Submitted:   November 14, 2016              Decided:   November 16, 2016


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se. Joseph Paul Esposito, Thomas
Clinton Goodhue, HUNTON & WILLIAMS, LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Starsha     Sewell      appeals        the     district      court’s      order

dismissing    this    action     raising      various      claims    related     to   a

default student loan.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            Sewell v. American Edu. Servs./PHEAA,

No. 8:15-cv-03076-DKC (D. Md. June 24, 2016).                      We dispense with

oral    argument     because     the    facts       and   legal    contentions     are

adequately    presented     in    the    materials        before    this   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          2